UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6113


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY GLENN AVANT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:02-cr-00133-H-1; 5:12-cv-00026-H)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony Glenn Avant, Appellant Pro Se. John Samuel Bowler, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tony Glenn Avant seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2012) motion.         The order is not appealable unless a circuit

justice    or   judge    issues   a   certificate      of    appealability.     28

U.S.C. § 2253(c)(1)(B) (2006).              A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2006).            When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack v. McDaniel, 529 U.S.
473, 484-85 (2000).

            We have independently reviewed the record and conclude

that Avant has not made the requisite showing.                   Accordingly, we

deny a certificate of appealability and dismiss the appeal.                     We

dispense    with      oral   argument    because       the    facts   and     legal

contentions     are     adequately    presented   in    the    materials    before

this court and argument would not aid the decisional process.

                                                                       DISMISSED




                                        2